Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's remark-after restriction requirement filed 06 Sept, 2022. As filed, Claims 1-21 are pending. 
Priority
This application, filed 01/25/2021 Claims Priority from Provisional Application 62/965,513, filed 01/24/2020.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 5/27/2022  have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant's election of without traverse of Group I, claims 1-17, drawn to a method of oxidizing a first aromatic compound in the presence of a metal salt to yield a second aromatic compound, in the reply filed on 9/06/2022 is acknowledged.  
In response to a further requirement for the election of a single disclosed species, Applicants further elected: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and indicated claims 1-7 read on the elected species.
Applicants' elected species have been found not allowable due to the following rejections. 
Claims 18-21, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 8-17  are withdrawn from consideration as drawn to non-elected species.
Claims 1-7 will be examined on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nature and scope of the instant claims in view of the specification: 
Claim 1 is drawn to a method of oxidizing a first aromatic compound in the presence of a metal salt to yield a second aromatic compound, the method comprising: combining the first aromatic compound, the metal salt, and water to yield an aqueous mixture; and heating to yield a reaction product comprising the second aromatic compound. Claim recites the limitations, “first aromatic compound” and “a second aromatic  compound”  and “a metal salt” for the claimed method. Applicant has not described the claimed genus of first aromatic compound” and “a second aromatic  compound”  and “a metal salt” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. “the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure.
In the instant case, the claimed first aromatic compound” and “a second aromatic  compound”  and “a metal salt” which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed first aromatic compound” and “a second aromatic  compound”  and “a metal salt”.
The claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt” encompasses any aromatic compound  and any metal or metal salt. Applicants describe examples of first aromatic compound as benzene, second aromatic compound phenol and metal salt  as copper sulfate on [0007] of in the instant specification; metal salts  iron(III) chloride  [0010], benzyl alcohol as first aromatic compound oxidized to benzaldehyde  with copper(II) chloride [0011]- which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus of claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt”. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt”.
By contrast, the nature and scope of the invention described in the Specification includes Oxidation of Benzene on [0023] by reacting benzene with copper sulfate and
copper chloride under hydrothermal conditions to give phenol; oxidation of toluene on [0027]; aromatic dehalogenation of chlorobenzene or chlorotoluene and chloronaphthalenein the presence of copper  [0029]-[0032] and examples on  [0034]-[0051].
The extent and content of the prior art : Applicant has provided several references in the IDS which discuss oxidation of aromatic hydrocarbons mediated by metal salts ( NPL 16, 20, 28, etc.).

The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of producing “a second aromatic compound” catalyzed by metal based catalyst.
Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt”. The specification is limited to preparation of phenol by reacting benzene or toluene to benzyl alcohol  mediated by copper salt shown in the examples. 
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt” as claimed to show correlation of structures that can perform the claimed function. Thus, Applicants have failed to demonstrate possession of the claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt”. 
Hence, the analysis above demonstrates that Applicants have not described the claimed method for oxidizing a  “first aromatic compound”  to “a second aromatic  compound”  by  “a metal salt” i.e. additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. As such, the Artisan of skill could not predict that Applicant possessed any claimed “first aromatic compound” and “a second aromatic  compound”  and “a metal salt” species, except for that of examples shown in specification.
Therefore, it is concluded that the written description requirement is not satisfied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by US Patent 3,033,904, May 8, 1962, by Braunwaryh (cited in PTO892 attached herewith).

The ‘904 patent teach oxidation of benzene to phenol by reacting benzene with CuSO4  and water at temperatures above 350 ºF (176ºC). 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 col 1 lines 18-24

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; col 2 lines 14-44 .
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
claim 1 of the ‘904 patent.
Example 1 on col 2-3 of the ‘904 patent show the oxidation of benzene to phenol (the elected species first and second aromatic compound ; instant claims 2, 4) wherein  benzene, copper sulfate pentahydrate and water are mixed in a stainless steel autoclave which is sealed and heated to about 625° F or 343 ºC for 2 h. The reaction proceeds with formation of phenol and metallic copper isolated by filtration  (instant claims 1-4, 7).
 Therefore the prior art teach the limitations of instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,033,904, May 8, 1962, by Braunwaryh (cited in PTO892 attached herewith).

The ‘904 patent teach oxidation of benzene to phenol by reacting benzene with CuSO4  and water at temperatures above 350 ºF (176ºC). 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 col 1 lines 18-24

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; col 2 lines 14-44 .
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
claim 1 of the ‘904 patent.
Example 1 on col 2-3 of the ‘904 patent show the oxidation of benzene to phenol (the elected species first and second aromatic compound ; instant claims 2, 4) wherein  benzene, copper sulfate pentahydrate and water are mixed in a stainless steel autoclave which is sealed and heated to about 625° F or 343 ºC for 2 h. The reaction proceeds with formation of phenol and metallic copper isolated by filtration  (instant claims 1-4, 7).
The method of the present application differs from the method described in the ‘904 patent in that the prior art does not discuss a selectivity of the reaction exceeds 96% or  yield higher than 40%.
Regarding instant claims 5 (wherein a selectivity of the reaction exceeds 96%.), since the materials are all recited by prior art and the
reaction conditions are proper, the selectivity  recited in the claims would necessarily take place.

With respect to claim 6 (wherein a yield of phenol exceeds 40%) since ‘904 patent  teaches reaction temperature of about 625  and reaction time of 2h, and since temperature and time are  a result-effective variable in the oxidation of benzene reaction, the skilled artisan would have been motivated to modify the reaction conditions such as  time, temperature as part of routine optimization in attempting to obtain the highest product yield in the shortest amount of time. In other words, it is inherent that a person of ordinary skill in art would be motivated to optimize a reaction by varying experimental parameters in search of optimal conditions.  See MPEP 2144.05 II.A:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

Consequently, in view of the teachings and suggestions from the ‘904 patent, a person of ordinary skill at the time of the invention would have modified the oxidation of benzene to phenol process of prior art by conducting the reaction at various parameters, thereby arriving at the instantly claimed process merely by the normal course of research and development for the reasons outlined above and thereby rendering the instant claims obvious.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2,760,991: 
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

US 6,180,836, Jan.30,2001 which teach:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Kitano et al. Journal of the Chemical Society, Perkin Transactions 2:  Physical Organic Chemistry (1972-1999) (1993), (5), 981.
The article by Kitano teach oxidation of benzene to phenol using Pd-Cu composite catalysts in water,  and discuss performance of CuSO4-based catalysts.  
Conclusion
Claims 1-7 are rejected. Claims 8-21 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622